Murdock, /., dissenting: These large expenditures created a substantial underground structure, a part of the plant, which did not exist, had no previous counterpart, and was not a part of the petitioner’s capital previously. Its life and benefits would last for considerably more than one year. The expenditures were capital in their nature and should not be charged against the income of any one year as an ordinary and necessary expense, but should be recovered ratably over its useful life. Turner, J., agrees with this dissent.